Exhibit 10.72

 

     

LOGO [g446942ex10_71.jpg]

  

111 Eighth Avenue

7th Floor

New York, NY 10011

212.624.3700

As of November 14, 2012

William E. Pence

c/o WebMD Health Corp.

111 Eighth Avenue, NY 10011-5201

Dear Bill:

Reference is made to the grant of a nonqualified option to purchase 80,000
shares of the Company’s Common Stock made to you on November 14, 2012 (the “2012
Option”) as evidenced by the Option Agreement dated November 14, 2012 (the
“Option Agreement”). Notwithstanding anything to the contrary contained in the
Option Agreement, in the event of the termination of your employment by the
Company without Cause or by you for Good Reason (as such terms are defined in
your Employment Agreement with the Company dated as of October 1, 2007, as
amended), in either case within twelve (12) months following a Change of Control
of WebMD (as defined in the WebMD Amended and Restated 2005 Long-Term Incentive
Plan), the 2012 Option, to the extent unvested, shall remain outstanding and
continue to vest as if you remained in the employ of the Company until the first
anniversary of such date of termination, subject to a release of claims (as
described your Employment Agreement) being executed by you and becoming
effective and your continued compliance with the restrictive covenant agreements
you have signed in connection with your employment.

Except as set forth herein, the Option Agreement remains in full force and
effect.

 

Sincerely, /s/ Douglas W. Wamsley

Douglas W. Wamsley

EVP-General Counsel

 

Agreed to: /s/ William E. Pence William E. Pence